                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    JAMES E. ROSE, JR.
        Plaintiff,

         v.                                              CIVIL ACTION NO. 19-CV-2406

JENNIFER WILSON, et al.,
     Defendants.


                                          MEMORANDUM

                                                                                  JUNE~2019

         J    s E. Rose, Jr., a frequent prose litigator in this Court, has filed a civil action 1 as the

"Natural Father of the Minor J.G.R. whose Civil Rights and Liberties have been and continue to

be violated [due] to the overzealous and unlawful practice of Harassment and Official Abuse

Carried Out by the Defendant, Jennifer Wilson, and her Superior, Defendant Alvin Gonzalas."

(ECF No. 4 at 1.) Rose has also moved to proceed informa pauperis. For the following reasons,

Rose will be permitted to proceed in forma pauper is and the Court will dismiss the Amended

Complaint without prejudice.

I.       FACTS

         Rose makes numerous factual assertions that the Defendants acted outside the scope of

their authority and used their positions as employees of the Social Security Administration to

violate Rose's son's civil rights. Apparently to support a claim for benefits, Defendants asked

Rose to supply documentation of gambling debts and bank records. (ECF No. 4 at 4-6.) He




1
 Rose filed his Complaint on May 31, 2019. (ECF No. 2) On June 5, 2019, he filed an
Amended Complaint. (ECF No.4.) The Amended Complaint changed the caption to identify the
Defendants by name. The Court adopts the pagination supplied by the CM/ECF docketing
system. All references will be to the Amended Complaint.
 wants (1) the Defendants fired from their jobs or transferred to Alabama, Texas or Wyoming,

 and (2) an injunction preventing them from causing further damage to his son. (Id. at 3, 6.)

 II.     STANDARD OF REVIEW

         Because Rose is proceeding without the payment of fees, 28 U.S.C. § 1915(e)(2)(B)(ii)

 applies and requires the Court to dismiss the Amended Complaint if it fails to state a claim.

 Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the same

 standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

 Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Rose is proceedingpro se,

the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         Under 28 U.S.C. § 1654, parties "may plead and conduct their own cases personally or by

counsel" in the federal courts. Section 1654 thus ensures that a person may conduct his or her

own case prose or retain counsel to do so. See Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876,

882 (3d Cir. 1991) ("The statutory right to proceed pro se reflects a respect for the choice of an

individual citizen to plead his or her own cause." (quoting Cheung v. Youth Orchestra Found. of

Buffalo, Inc., 906 F.2d 59, 61 (2d Cir. 1990) )). Although an individual may represent himself

pro se, a non-attorney may not represent other parties in federal court. See Collinsgru v.

Palmyra Bd. of Educ., 161 F.3d 225,232 (3d Cir. 1998) ("The rule that a non-lawyer may not

represent another person in court is a venerable common law rule."), abrogated on other grounds

by Winkelman ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516 (2007). This principle

                                                 2
has been applied by the Supreme Court, the United States Court of Appeals for the Third Circuit,

and other courts in various contexts. See, e.g., Rowland v. Cal. Men's Colony, 506 U.S. 194, 202

(1993) (recognizing that corporations must be represented by counsel and that "save in a few

aberrant cases, the lower courts have uniformly held that 28 U.S.C. § 1654 ... does not allow

corporations, partnerships or associations to appear in federal court otherwise through a licensed

attorney" (footnote omitted)); Simon v. Hartford Life, Inc., 546 F.3d 661,667 (9th Cir. 2008)

(holding that a non-lawyer could not litigate pro se on behalf of an ERISA plan); Osei-Afriyie,

937 F.2d at 882 ("We hold that Osei-Afriyie, a non-lawyer appearing prose, was not entitled to

play the role of attorney for his children in federal court."); Phillips v. Tobin, 548 F.2d 408, 411-

12 (2d Cir. 197 6) (holding that a non-attorney could not appear pro se to conduct a shareholder's

derivative suit).

        Because Rose seeks to raise claims on behalf of his minor son, he may only do so through

an attorney admitted to practice before this Court. Osei-Afriyie, 937 F.2d at 882. Since Rose

may not play the role of attorney for his child, the claims he attempts to bring will be dismissed

without prejudice pursuant to § 1915(e)(2)(B)(ii), and with leave granted to Rose to refile the

claims in a new lawsuit through counsel. An appropriate Order follows.




                                                 3
